 MALONE FREIGHT LINES, INC501carefully pointed out the method of marking the ballots and re-peated such instructions to each voter more reliable evidencethat the field examiner adequately explained election processesthan the hearsay evidence to the contrary.The Employer also excepts to the Regional Director's find-ing that there was no evidence that Edwards was intoxicatedwhen he voted but that no material question is raised becausetheEmployer's observer did not challenge Edwards on thatground at the time he came to vote. We agree with the RegionalDirector's findings, but would in any event find that the mereuse of intoxicants by several voters would not warrant settingan election aside.'The Employer also contends that the field examiner im-properly permitted Young, an organizer for the Petitioner, tovote and cast a challenged ballot and that his being permittedto vote, in itself, exerted undue influence and had a coerciveeffect upon the voters in the election. Like the Regional Direc-tor, we agreethat the fieldexaminerproperly permitted Young,who claimed to be a laid-off employee and who was, at least, aformer employee, to cast a challenged ballot, despite his pos-sible status as a union official, and that the voting of such anofficial at the election did not exert undue influence, or have acoercive effect, upon the voters. 2Accordingly,we will adopt the recommendations of theRegional Director,dismisstheEmployer's objections, andcertify the Petitioner as the exclusive bargaining representativefor the appropriate unit.[The Board certified United Stone & Allied Products WorkersofAmerica,CIO, as the designated collective-bargainingrepresentative of all production and maintenance employees,including the one truckdriver of the Watkins Brick Company,but excluding all office clerical employees, professional em-ployees, the brick burner guards, and supervisors as definedin the Act. ]IA. Werman & Sons, Inc , 106 NLRB 1215.'See Soerens Motor Company, 106 NLRB 1388 (presence as an observer of a unionofficial)MALONE FREIGHT LINES, INC.andINTERNATIONALBROTHERHOOD OF TEAMSTERS, CHAUFFEURS, WARE-HOUSEMEN AND HELPERS OF AMERICA, AFL. Case No.32-CA-307. December 23, 1953SUPPLEMENTAL DECISION AND ORDEROn September 15, 1953, the Board issued a Decision andOrder' in the above-entitled proceeding, adopting the findings,1106 NLRB 1107.107 NLRB No. 116 502DECISIONSOF NATIONAL LABOR RELATIONS BOARDconclusions, and recommendations of the Trial Examiner,dismissing the complaint for the reason that the owners-drivers herein were independent contractors,not employeeswithin the meaning of the Act. On September 21, 1953, thecharging Union filed a request for reconsideration and oralargument2 and, on October 14, 1953, a memorandum in sup-port,The Respondent filed a response to the Union's requeston October 26, 1953.The Union, in its memorandum supporting the request forreconsideration,recitesmatterswhich allegedly indicatethat the owners-drivers were employees within the meaningof the Act and not independent contractors. These purportedindicia of employee status appear in the record and werepresented in the Union's exceptions to the Intermediate Report;also,arguments in support of the Union'sposition on thesematters were previously presented in the Union'sbrief insupport of its exceptions.As noted in the initial Decision andOrder herein, the Board has already given full considerationto the exceptions and briefs and the entire record in the case.The question of whether owners-drivers are employeeswithin the meaning of the Act or independent contractors de-pends upon the facts of each case and no one factor is deter-minative.That the Union subscribes to this proposition isclear from its brief in support of exceptions to the Inter-mediate Report.Basic to the controversy involved herein isthe presence of factors tending to support in some instancesthe existence of an employer-employee relationship and inothers of independent contractor status. The decided casesbelieved to be most similar factually to the instant case areNu-Car Carriers, 3 in which the drivers-owners were foundto be employees within the meaning of the Act,and Greyvan4and Oklahoma Trailer,s in both of which the drivers werefoundtobeindependentcontractors. We, like the TrialExaminer, have found that the facts of the instant case aremore like those in the Greyvan and Oklahoma Trailer casesthan those in Nu-Car Carriers.There is one particularly significant factual distinction be-tween this case and Nu-Car Carriers relating to the nature ofthe ownership of the trucks. In Nu-Car Carriers the driversdid not own their vehicles when they started working for theemployer; the company and the drivers executed simultaneoussale and lease agreements whereby the company sold tractorsto the operators for small down payments and the driversthen leased the tractors to the company. Installment paymentson the balances due on the vehicles were deducted from the2 The Union's request for oral argument is hereby denied, because, as the Board stated inits initial Decision and Order herein,the record,exceptions,and briefs adequately presentthe issues and the positions of the parties.3N L R B. v. Nu-Car Carriers, Inc., 189 F. 2d 756 (C. A 3), cert. denied 342 U. S. 919.4Greyvan Lines, Inc. v. Harrison, 156 F 2d 412 (C A 7), affirmed subnomine UnitedStates v. Silk, etc., 331 U S. 7045Oklahoma Trailer Convoy, Inc., 99 NLRB 1019. MALONE FREIGHT LINES, INC.503drivers' subsequent earnings. Of particular significance isthe fact that title to the tractors remained in the company withthe reserved right to repurchase the vehicles upon termina-tion of the lease agreements.On the other hand,the owners-drivers in this case owned their tractors exclusive of anyproprietary interest by the Respondent at the time theystarted hauling for the Respondent and thereafter.There are some factual similarities between this case andNu-Car Carriers, which the Union cites in support of its con-tention that the owners-drivers in this case are employeeswithin the meaning of the Act. However, we believe that thedissimilar features of these two cases (particularly theownership factor detailed above) and other factors, which werestressedas indicia of independent contractors in the Greyvanand Oklahoma cases, outweigh the effect of the similaritiesbetween the instant case and Nu-Car Carriers. Some of themore significant of such other factors relating to the owners-drivers' relationship to the Respondent are: (1) Responsibilityfor the payment of necessary license fees and taxes; 6 (2)obligation to pay any labor costs incidental to the loading orunloading of freight; (3) responsibility for keeping equipmentin good operating condition; and (4) obligation to pay for tractorrepairs and upkeep.In addition, there are facts peculiar to this case which webelieve are further indicia of independent contractor status.The Respondent did not deduct or pay for its owners-driversany of the following: Social security, withholding taxes, Stateemployment taxes, or workmen's compensation. Furthermore,the drivers did not participate in any of the following benefitswhich the Respondent's ordinary employees received: Paidvacations, group life, health, and accident insurance, bonus plan,or retirement plan.To summarize the Board's position in this case, we believethe language of Justice Reed in the Greyvan case is particularlyapplicable, "It is the total situation, including the risk under-taken, the control exercised, the opportunity for profit fromsound judgment, that marks the drivers-owners as independentcontractors." Therefore, we affirm our initial Decision herein,and we shall deny the Union's request for reconsideration.[The Board denied the request for reconsideration.]Member Murdock took no part in the consideration of theabove Supplemental Decision and Order.6 The Respondent did, however, pay the Alabama State mileage tax for the drivers.